ORDER
PER CURIAM.
Darnell Vaughn (“Defendant”) appeals the trial court’s judgment entered upon a jury verdict convicting him of one count of first-degree murder, one count of second-degree murder, and two attendant counts of armed criminal action. We affirm.
The judgment of the trial court is not clearly erroneous. An extended opinion would have no precedential value. The parties have been furnished with a memorandum for their information only, ■ setting forth the reasons for this order pursuant to Rule 30.25(b).